DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, drawn to a method of applying a thermal barrier to a steel piston where the thermal barrier is thermally sprayed, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 29, seen in paragraph [0018].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “at least one valve pocket 29 having a curved profile is formed in the annular first portion 18 of the upper wall 14,” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lineton et al. US 20170145952 A1 (Lineton).
Regarding claim 1, Lineton (Figs. 1, 2, 4, 5A, 5D) discloses a piston (20) comprising: a body portion (26) formed of steel (Abstract, par [0020]), said body portion including an upper wall including an undercrown surface 
Regarding claim 2, Lineton discloses the limitations of claim 1 as discussed previously, where Lineton further discloses wherein said ceria of said ceramic material has a thermal expansion coefficient at 21˚ C ranging from 10E-6 to 1 E-6 and said steel of said body portion has a thermal expansion coefficient at 21˚ C ranging from 11E-6 to 14E-6 (par [0030]).
Regarding claim 3, Lineton (Figs. 1, 2, 4, 5A, 5D) discloses a piston (20) comprising: a body portion (26) formed of steel (Abstract, Par [0020]), said body portion including an upper wall including an undercrown surface 
Regarding claim 4, Lineton (Figs. 1, 2, 4, 5A, 5D) discloses a piston (20) comprising: a body portion (26) formed of steel (Abstract, Par [0020]), said body portion including an upper wall including an undercrown surface (35, Pars [0025-0026]), said upper wall including an upper combustion surface (34) opposite said undercrown surface, a ring belt (36) depending from said upper wall and extending circumferentially around a central longitudinal axis (A) of said piston, a pair of pin bosses (46, par [0023]) depending from said upper wall, 2Appin. No.: 16/354,959a pair of skirt panels (54) depending from 
Regarding claim 5, Lineton discloses the limitations of claim 1 as discussed previously, where Lineton further discloses wherein said ceramic material has thermal conductivity of less than 1 W/m-K (par [0045]; claims 12 and 19).
Regarding claim 6, Lineton discloses the limitations of claim 1 as discussed previously, where Lineton further discloses wherein said thermal barrier layer has a gradient structure (51, Abstract, pars [0039, 0041-0043); claims 7 and 12).
Regarding claim 7, Lineton discloses the limitations of claims 1 and 6 as discussed previously, where Lineton further discloses wherein said thermal barrier layer includes a metal bond material applied to said upper combustion surface and/or said ring belt (pars [0009-0010, 0039, 0043]) and said thermal barrier layer gradually transitions from 100 wt. % of said 
Regarding claim 8, Lineton discloses the limitations of claims 1, 6 and 7 as discussed previously, where Lineton further discloses wherein said metal bond material includes steel or a superalloy (par [0040], claim 12).
Regarding claim 9, Lineton discloses the limitations of claims 1, 6 and 7 as discussed previously, where Lineton further discloses wherein said metal bond material consists of metal in an amount of 100 wt. % based on the total weight of said metal bond material, said ceramic material consists of said ceramic in an amount of 100 wt. % based on the total weight of said ceramic material, and said thermal barrier layer consist only of said metal bond material and said ceramic material (pars [0041, 0043]).
Regarding claim 10, Lineton discloses the limitations of claim 1 as discussed previously, where Lineton further discloses wherein said thermal barrier layer (22) has a thickness of less than 500 microns (par [0055]).
Regarding claim 11, Lineton (Figs. 1, 2, 4, 5A, 5D) discloses a piston (20) comprising: a body portion (26) formed of steel (Abstract, par [0020]), said body portion including an upper wall including an undercrown surface (35, pars [0025-0026]), said upper wall including an upper combustion surface (34) opposite said undercrown surface, a ring belt (36, 38) .

    PNG
    media_image1.png
    335
    656
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2978360 A discloses  flame spraying and coating on surface of piston using cerium oxide or ceria mixture by weight 90-100% with particle size as low 0.5 micron.
US 20100227146 A1 discloses a thermal barrier coating with lowered thermal conductivity using ceramic material comprising 25-99 wt% cerium, with ceramic compound particles less than 500 microns.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.